              Case 2:20-cv-00533-JCC Document 11 Filed 06/05/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    CHRISTOPHER BAVINGTON and ISABEL                   CASE NO. C20-0533-JCC
      LEON,
10
                                                         MINUTE ORDER
11                          Plaintiffs,
             v.
12
      METROPOLITAN PROPERTY AND
13    CASUALTY INSURANCE COMPANY,
14                          Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion for relief from the
19   initial disclosures deadline (Dkt. No. 10). Having thoroughly considered the motion and the
20   relevant record, the Court hereby GRANTS the motion and EXTENDS the initial disclosures
21   deadline from June 4, 2020 to June 10, 2020.
22          DATED this 5th day of June 2020.
23
                                                           William M. McCool
24                                                         Clerk of Court

25                                                         s/Tomas Hernandez
                                                           Deputy Clerk
26


     MINUTE ORDER
     C20-0533-JCC
     PAGE - 1
